(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office Action dated October 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more..
Claims 1, 2, 3, 5, 6, 7, 13, 14, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman (US Patent Publication No. 2019/0041081 Al) (“Zeifman”) in view of Gillette et al. (US Patent Publication No. 2019/0277531 A1) (“Gillette”) and further in view of Ozaki (US Patent Publication No. 2019/0360716 Al) (“Ozaki”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Ozaki and further in view of Rainer et al. (US Patent Publication No. 20028/0124992 Al) (“Rainer”). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Ozaki and further in view of Yoshihara et al. (JP 2014173563 B1) (“Yoshihara”).
Claims 10, 11, 12, 15, 16, 18, 19, 20, 21, 22, 23, 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Ozaki, and further in view of Logan et al. (US Patent Publication No. 2016/0033145 Al) (“Logan.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Ozaki, and Logan, and further in view of Ko (US Patent Publication No. 2019/0049139 Al) (“Ko”).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Ozaki, and Logan, and further in view of Besore et al. (US Patent Publication No. 2013/0261808 Al) (“Besore”).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Ozaki, and Logan, and further in view of Yoshihara.
Claims 27, 28, 30, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Yoshihara in view of Gillette, Ozaki, and Logan.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara, Gillette, Ozaki and Logan and further in view of Zeifman.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette in view of Ozaki, and further in view of Malhotra et al. (US Patent Publication No. 2015/0300892 Al) (“Malhotra”).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Zeifman in view of Gillette, Ozaki, and Logan, and further in view of Malhotra.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara in view of Gillette, Ozaki, and Logan, and further in view of Malhotra.

NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
None.

(2)	Response to Arguments
Claim Rejection under 35 USC 101
Step 2A, Prong One. The claim is directed to a judicial exception.
On pages 7-9 of the Appeal Brief, the rejection of claims 1-37 under 35 U.S.C. 101 is argued by first transcribing the features of independent claim 1 that the Non-Final Rejection of October 8, 2021 submitted as reciting an abstract idea. 
In relevance, on page 9, second paragraph, it is asserted that “The Examiner has submitted that since a mathematical calculation is performed, the entire system as claimed can be reduced to an abstract idea (e.g., a mathematical calculation).”  However, the Examiner respectfully submits that no such assertion or conclusion was made in the Non-Final Rejection.  As was previously recognized on page 8 of the Appeal Brief, the Examiner clearly identified the claimed feature of independent claim1 that was found to recite an abstract idea to be “software executing on said computer processing the first environmental data and the second environmental data compared to the threshold environmental data to generate an energy transfer rate of the room”.
Under their broadest reasonable interpretation, the limitation of comparing the first environmental data and the second environmental data to a threshold to generate the energy transfer rate is a mathematical concept. This limitation is a mathematical comparison as suggested in Paragraph [0062] of the Specification of the present application, as published. Under its broadest reasonable interpretation, the comparison of environmental data to a threshold 
Subsequently, the Examiner addressed the remaining recitations of independent claim 1 to explain that the identified judicial exception was not integrated into a practical application and did not amount to significantly more than the recited exception.  The non-statutory subject matter rejection addressed each and every one of the features recited in independent claim 1 with particularity and explained in detail why the abstract identified was not integrated into a practical application and did not amount to significantly more than the recited exception.  There was not error in the Non-Final Office Action because none of the elements were ignored as stated on page 9 of the Appeal Brief.
On page 10 of the Appeal Brief, it is submitted that 
This is very different from the present case where the Examiner has submitted that because the claim utilizes a mathematical concept, it therefore can be compressed to nothing more than the mathematical concept and therefore is an abstract idea. There is no explanation as to why the other claim features are nothing more than a mathematical concept or calculation. For example, the claim recites “said computer automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled”, however, there is no explanation as to why the automatic control of equipment can be characterized as a “mathematical concept.”

The Examiner respectfully submits that such argumentation is incorrect.  It appears that the analysis presented on pages 5, 6, 7, 8, 9, and 10 of the Non-Final Office Action addressing with 
	On page 10 of the Appeal Brief, it is stated that 
The automatic modification of the equipment is an important aspect of the system as there would be no way to obtain a correct energy transfer rate of a room if the equipment serving the room was operating. For example, it would not be possible to obtain an accurate measurement of how fast a room would cool down if the space was consistently being heated by the HVAC equipment serving the room. Therefore, this modification of equipment operation is a critical feature of the invention. Likewise, obtaining information about the outside air temperature is also important because a space will cool down more quickly if the outside air temperature is 30 degrees as opposed to 65 degrees and as such, taking this information into consideration is necessary for an accurate measurement.

As a preliminary matter, the limitation “automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled”, such function is not applied to or integrated with other limitations of the claim.  In other words, the claim does not recite that the first or the second environmental data, or the comparing of the first or the second environmental data to the threshold have any bearing or effect to the automatically modifying the operation of the equipment such that the environmental control is disabled. Thus, the Examiner explained in the Non-Final Office Action that the additional limitation did not sufficient demonstrate integration of a judicial exception into a practical application.  Further, the modification of the equipment such that environmental control of the room is disabled also did not amount to significantly more to the judicial exception because the limitation was not integrated to, linked or associated with the abstract idea.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)  Although the Appellant refers to various portions described in the Specification to demonstrate an important aspect of independent claim 1, the Examiner cannot incorporate such features described in the Specification into the claims.  Thus, the remarks are not persuasive.
On page 11 of the Appeal Brief, the following is stated:
Appellant does not understand how the recited function of the computer that first disables the equipment providing environmental control of the room and then receives and processes the first and second environmental data is “not applied to or integrated with other limitations of the claim.” As described above, the system would not function for the purpose for which it was created if the equipment serving the room continued to maintain the room at a set temperature (e.g., the temperature of the space would fall to the setpoint, the system would turn on and the temperature would come back up). In other words, the system would only measure the temperature oscillation, which could be very tight. This would not provide the ability to generate an energy transfer rate of a room. To effectively measure this, the space must be left to cool (or heat during summer) and the rate at which the room cools / heats relative to the outside temperature will provide hard data (as opposed to inferential data such as the run time of equipment) as to the spaces thermal characteristics. The rate at which a space changes temperature and the relative difference in temperature between the inside and outside need to be measured without the influence of any equipment exercising influence on the space. Accordingly, contrary to the Examiners assertions, the limitation of modifying the operation of the equipment is “integrated with other limitations.” (Emphasis added by the Examiner)

the actual recitations of independent claim 1.  Although the claims are to be construed in light of the Specification, which the Examiner did to identify the abstract idea, the description of the Specification cannot be incorporated into the claim for a person of ordinary skill in the art or the Examiner, to appreciate the intended scope and association of one recitation with another.  
The claim clearly recites that an automatic modification of operation of an equipment is done so that environmental control of the room is disabled. However, no feature is recited in independent claim 1 that associates such automatic modification to “software executing on said computer processing the first environmental data and the second environmental data compared to the threshold environmental data to generate an energy transfer rate of the room”, i.e., the identified abstract idea, as recited in independent claim 1.  
The finding of an abstract idea in independent claim 1 is maintained.

Step 2A Prong Two — The claim is not integrated into a practical application?
On page 13 of the Appeal Brief, the analysis presented in the Non-Final Office Action pertaining to the rejection of the remaining features of independent claim 1 under 35 USC 101 were repeated.  On pages 14-15 of the Appeal Brief, the Appeal Brief essentially repeats the same argumentation addressed above with respect to the limitation “automatically modifying the operation of at least one piece of equipment associated with the room such that environmental 
Page 14 of the Appeal Brief overly generalizes the analysis the Examiner presented with respect to Step 2A, Prong Two, to then incorrectly conclude in the Appeal Brief that the “Examiner concludes that the group of claim elements does not amount to significantly more to the judicial exception”.  The Examiner did not make such conclusion in the analysis of Step 2A, Prong Two.   Rather, the Examiner explained the following with respect to the remaining features on independent claim 1.
The Examiner noted that independent claim 1 further recites “a first sensor mounted in a first housing, the first sensor generating first environmental data and including: a first environmental measuring device, a first power source, a first processor, a first storage, and a first communications hardware coupled to a network; a mounting element connected to the housing such that said first sensor is freely moveable to different locations within the room; software executing on said first processor and generating first environmental data corresponding to discrete environmental measurements taken within the room at first time intervals and including time data associated with each discrete environmental measurement; a computer coupled to the network and having a computer storage accessible by said computer, said storage having threshold environmental data saved thereon, said computer automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled; wherein a second sensor positioned outside the room generates second environmental data corresponding to environmental measurements taken outside the room and including time data associated with the environmental measurements; the first 
The Examiner then argued that the first sensor, the first environmental device, the first power source, the first processor, the first storage, the first communications hardware, the mounting element, the equipment, the second sensor, the computer coupled to a network, and the computer storage of independent claim 1 are not recited as particular devices.  Rather, they are generic electronic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
In addition, the generation and transmission of the first environmental data inside a room at time intervals and the second environmental data outside the room do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The generation of the first and second environmental data inside and outside the room, respectively, add only insignificant extra-solution activities because they merely obtain environmental data from generic sensors to enable executing the mathematical concept making up the abstract idea. Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappos, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); and Elec. Power, 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). 
In other words, these data generation merely obtain environmental information from generic sensors needed to perform the recited abstract idea. Further, the output of the results, transmitting the first and second environmental data to the computer via a network as set See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The storing of threshold data does not use the judicial exception in some meaningful way of improving the function of a computer or a field or technology, nor do they sufficiently limit the use of the mental step (i.e., the comparing of the data to generate an energy transfer rate) to a practical application.
Regarding the amended limitation “automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled”, such function is not applying the mathematical concept identified in claim 1 into a practical application.  In addition, such function is not applied to or integrated with other limitations of the claim.  The modification of the equipment such that environmental control of the room is disabled does not integrate the judicial exception into a practical application.  
As demonstrated, the Examiner could not have concluded that the additional features of claim 1 did not amount to significantly more to the judicial exception in Step 2A, Prong Two, analysis because such conclusion can only be applied to Step 2B of the 35 USC 101 analysis.  Therefore, the arguments presented on page 14 of the Appeal Brief are not persuasive.
 
Step 2B — Independent claim 1 does not recite additional elements that amount to significantly more than the judicial exception.
Page 16-17 of the Appeal Brief generally refer to the current standing of Step 2B analysis of a statutory subject matter rejection.  The Examiner respectfully submits the following 
The first sensor, the first environmental device, the first power source, the first processor, the first storage, the first communications hardware, the mounting element, the equipment, the second sensor, the computer coupled to a network, and the computer storage are not recited as particular devices.  Rather, they are generic electronic devices, which are used as tools to perform the abstract idea enunciated above, which cannot integrate a judicial exception into a practical application.  
In addition, the generation and transmission of the first environmental data inside a room at time intervals and the second environmental data outside the room do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  The generation of the first and second environmental data inside and outside the room, respectively, add only insignificant extra-solution activities because they merely obtain environmental data from generic sensors to enable executing the mathematical concept making up the abstract idea. Guidance, 84 Fed. Reg. at 55; see Bilski v. Kappos, 561 U.S. 593, 612 (2010) (holding the use of well-known techniques to establish inputs to the abstract idea as extra-solution activity that fails to make the underlying concept patent eligible); and Elec. Power, 830 F.3d at 1355 (explaining that “selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes”). 
In other words, these data generation merely obtain environmental information from generic sensors needed to perform the recited abstract idea. Further, the output of the results, transmitting the first and second environmental data to the computer via a network as set See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The storing of threshold data does not use the judicial exception in some meaningful way of improving the function of a computer or a field or technology, nor do they sufficiently limit the use of the mental step (i.e., the comparing of the data to generate an energy transfer rate) to a practical application.
Regarding the amended limitation “automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled”, such function does not apply the mathematical concept identified in claim 1 to amount to significantly more.  In addition, such function is not applied to or integrated with other limitations of the claim.  The modification of the equipment such that environmental control of the room is disabled does not integrate the judicial exception into a practical application.  Regarding this limitation alone, on page 18 of the Appeal Brief, the same argumentation is repeated as previously addressed above.  Therefore, the arguments traversing such statements are incorporated herein.  
In view of the foregoing, the rejection under 35 USC 101 should be sustained.

(3) 	Claims 2-14 and 32-33.
	The rejections under 35 USC 101 to dependent claims 2-14 and 32-33 are maintained for the reasons as set forth in the Non-Final Rejection of October 8, 2021.

(4)	Independent claim 15.
The features of independent claim 15 are implemented by similar features as those of the system of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 15. Independent claim 15 is not deemed patent eligible.

(5)	Independent claim 27.
The features of independent claim 27 are implemented by similar features as those of the system of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 27. Independent claim 27 is not deemed patent eligible.

(6) 	Claims 16-26 and 34-35.
	The rejections under 35 USC 101 to dependent claims 16-26 and 34-35 are maintained for the reasons as set forth in the Non-Final Rejection of October 8, 2021.

Claim rejections – 35 USC 103
Independent claims 1 and 15 - Zeifman and Gillette in view of Ozaki teach all the claimed recitations of independent claims 1 and 15.
On page 21 of the Appeal Brief, a general description is provided of the problems that the present system of the instant application seeks to address. The Examiner appreciates and recognizes such description and respectfully submits that the entire description provided in the Specification was considered during the prosecution of the instant application.
With respect to independent claims 1 and 15, on page 22 of the Appeal Brief, it is argued the following:

The inventors have further recognized and appreciated that remote audits may be may be performed simply using information on usage of HVAC equipment at a building, which might include digital information transmitted from the building to a computing device disposed remote from the building.  Paragraphs [0078]-[0079]. Accordingly, both of these references teach that on site measurements are not preferable, but rather estimates can be done by, for instance, looking at the runtime of equipment serving the space.10 As such, one of skill in the art would not look to these references and discard these primary teachings to reach the pending claims.

The Examiner respectfully disagrees.  The Examiner notes that neither independent claim 1 nor independent claim 15 recite “remotely determines suitability of different opportunities for retrofit of buildings…” and “remote audits”.  Therefore, concluding that one skill in the art would not look at Zeifman and Ozaki as teaching “said computer automatically modifying the operation of at least one piece of equipment associated with the room such that the environmental control of the room is disabled”, emphasis added, as recited in independent claim 1 and independent claim 15 is not persuasive.  The Examiner respectfully indicates that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)
As claimed, the automatic modification of the operation of at least one piece of equipment may be performed locally or remotely.  Similar to Zeifman, Ozaki describes an environmental device including a generation unit generating a numerical fluid dynamic model 
Paragraph [0024] of Ozaki describes that the air conditioning unit 13 performs air-conditioning (cooling and heating) indoors, based on a control signal received by first communication unit 14. Air conditioning unit 13 also causes first communication unit 14 to transmit temperature information indicating the temperature measured by first temperature measurement unit 11 and temperature information indicating the temperature measured by second temperature measurement unit 12.  Paragraph [0077] of Ozaki describes that the air conditioner 10 inside the space 50 is stopped while the state between inside space and outside space is a thermal equilibrium state or close to a thermal equilibrium, which teaches the claimed modification of the operation of at least one piece of equipment (i.e., the air conditioner 10).  
It is important to note that neither independent claim specifies or clarifies that the automatic modification of operation of the at least one piece of equipment such that the environmental control is disabled is done in response to a specific point in time, measurement, or comparison occurring.  Rather, both independent claims include such recitation in a broad sense that it can be construed to be done at any point in time, before or after any measurement, or before or after any comparison.  
Also, “said computer automatically modifying the operation of at least one piece of equipment associated with the room such that the environmental control of the room is disabled”, as broadly recited in independent claims 1 and 15 may be based on actual environmental measurements or estimated environmental measurements. Such claimed feature is not recited to be as a result of a particular measurement or comparison.  Appellant’s argument to support the relationship between the disabling the environmental control with the remaining features of the Ozaki teaches the claimed modifying the operation recitations.
Contrary to the contentions made in the Appeal Brief, a person skill in the art would be motivated to combine Zeifman, Gillette and Ozaki because it would generate the numerical fluid dynamic model corresponding to a space, without obtaining the accurate boundary variable at the boundary of space beforehand. By estimating the three-dimensional environmental distribution using such a numerical fluid dynamic model, environment estimation device can estimate the environmental state at a given position in space. Ozaki Paragraph [0080]  The combination of Ozaki to the configurations of Zeifman and Gillette would provide, while the air conditioner is stopped, a determination an object heat transfer rate which is the heat transfer rate at a time when a difference between the first temperature information and second temperature information in the specific region included in the obtained temperature information inside space is within a predetermined range allowing for an estimation of an environmental state at a given position in space. Ozaki Paragraphs [0086] and [0087]
On page 23, it is argued that “So, at best Ozaki teaches that a measurement may be made “at the time when air conditioner 10 inside space 50 is stopped”, but no where does Ozaki teach or disclose that the system automatically modifies the air conditioner to turn it off. Rather, Ozaki teaches making one measurement when the air conditioning is off when a state of thermal equilibrium is reached (e.g., when the air conditioning would be off based on normal operation). Ozaki does not expressly “automatic”, Ozaki does not indicate that an occupant or human must stop the air conditioner.  Ozaki clearly explains that when air conditioner 10 inside space 50 is stopped while the state between inside space 50 and outside space 50 is a thermal equilibrium state or close to a thermal equilibrium state, which would suggest to a person of ordinary skill in the art that the operation of the air conditioner is automatically modified so that the environmental control of the room is disabled when, for example, thermal equilibrium is reached.  The arguments against Ozaki are not deemed persuasive.
On page 24 and page 25 of the Appeal Brief, it is argued that Zeifman “actually teaches away from the limitation “said computer automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled.” This is because Zeifman teaches gather data about the space via “remote audits may be may be performed simply using information on usage of HVAC equipment at a building.” [0079].”  The Appeal Brief also refers to paragraph [0081] of Zeifman as teaching “The inventors recognized and appreciated that certain thermal characteristics of a building may be quantitatively derived from HVAC runtime information…” and paragraph [0074] of Zeifman as teaching “such as equipment that controls operation of the HVAC equipment and/or detects usage of the HVAC equipment”.  However, the Examiner respectfully disagrees that these paragraphs, as well as the remaining portions of Zeifman teach away from the features that the Examiner discussed above and relied upon Ozaki as teaching and curing the description of Zeifman.  The Examiner respectfully argues that although it was recognized that Zeifman does Zeifman teaches away.  Although Zeifman teaches usage of HVAC equipment, none of the portions that the Appeal Brief refers to indicates that such HVAC equipment of Zeifman must be always continuously running AND can never be modified such as disabling environmental control.  Just because the reference does not teach the HVAC system can be automatically modified such that environmental control of the room is disabled, that does not mean that a person of ordinary skill in the relevant art would not appreciate that another reference teaching such automatic modification cannot be used.  The Examiner respectfully submits that such interpretation of Zeifman would be unreasonable and contravene what is generally known by a person of ordinary skill in the relevant art of HVAC systems.  The Appeal Brief does not provide any fact, such as referring to a particular portion of Zeifman that indicates that the HVAC system cannot be automatically modified to disable environmental control of a room.  For instance, “modifying the operation of at least one piece of equipment associated with the room such that the environmental control of the room is disabled”, as recited in independent claim 1 and independent claim 15 is clearly taught in at least paragraphs [0024] and [0077] of Ozaki.  Therefore, the combination of the references would teach the referred claimed recitation.
On page 26 of the Appeal Brief, a general description is provided of the desired intent that the instant application seeks to achieve. The Examiner appreciates and recognizes such description and respectfully notes that unless the claims include additional limitations directed to such desired intent, the Examiner is bound to consider only those features actually recited in independent claims 1 and 15.
Zeifman, Gillette, and Ozaki with respect to the remaining recitations of independent claims 1 and 15.
In view of the foregoing, the rejection in view of Zeifman, Gillette, and Ozaki should be sustained. 

Claims 2-14 and 32-33.
	The rejections to dependent claims 2-14 and 32-33 are maintained for the reasons as set forth in the Non-Final Rejection of October 8, 2021.

Claims 16-26 and 34-35.
	The rejections to dependent claims 16-26 and 34-35 are maintained for the reasons as set forth in the Non-Final Rejection of October 8, 2021.

Independent claim 27 – Yoshihara, Gillette, and Ozaki in view of Logan teach all the claimed recitations of independent claim 27.
Claim 27 was rejected over the combination of Yoshihara, Gillette, Ozaki and Logan. Similar to independent claims 1 and 15, independent claim 27 recites, “said computer automatically modifying the operation of at least one piece of equipment associated with the room such that environmental control of the room is disabled,” which was rejected. On page 27 of the Appeal Brief, the arguments presented in view of Ozaki are the same as those previously discussed with respect to independent claims 1 and 15.  The rejection applied and reasoning presented maintain the rejection of independent claims 1 and 15 above also apply to independent claim 27.  Therefore, for the reasons presented above, it is believed that the rejections should be 
No additional arguments were presented traversing the rejection in view of Yoshihara, Gillette, Ozaki and Logan with respect to the remaining recitations of independent claim 27.
In view of the foregoing, the rejection in view of the cited art should be sustained. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/ALICIA M. CHOI/Patent Examiner, Art Unit 2117   


Conferees:


/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner




                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.